Blandford, J.
1. In an action on a forthcoming bond given in a claim case, where it was alleged that the property had been delivered to the claimant, and being of a perishable nature, had been consumed by him, and that it had been found subject to the execution, this was a sufficient allegation to show a breach of bond, and there was no necessity for readvertising the property, which could not be produced. 55 G-a., 606.
2. Where a forthcoming bond, given in a claim case, stated that a claim was interposed by P, “trustee for his wife,” and in the bond he was likewise so named, and, after his signature thereto was added the word “trustee,” and the property was turned over to him and con*457sumed by him, he was individually liable on the bond, the words “trustee for his wife” being mere words of description.
J. M. DuPree; John B. Holmes; W. A. Hawkins, for plaintiff in error.
R, G. Ozier; Gustin & Hall, by J. H. Lumpkin, for defendants.
Judgment reversed.